Opinion oe the Court by
Judge Williams:
Appellee suced appellant on a note executed to her as Admrx. of N. J. Christee, deceased, by W. C. Mattingly and appellant. To this appellant pleaded as a set-off a note executed by the decedent, Christee, to W. 0. Matingly, etc., averring that the firm had been dissolved, and the note belonged to Matingly, who had also died, and that he was the administrator and that he was only Mattingly’s security in the note to Mrs. Christee.
To this she replied that her decedent had become Matingly’s security, and had the debt to pay, and she plead that as a bar to his set-off. The cause was submitted to the court, who dismissed the appellant’s answer and the reply thereto without prejudice.
There is no bill of exceptions showing what or whether any evidence was heard, nor can we know whether any was heard, but we do know the court did right, for it is well settled that a debt due from a decedent cannot be set off against one due his administrator, contracted to and with the latter.
Judgment affirmed.